     Case 2:20-mj-12327-JBC Document 12 Filed 10/06/20 Page 1 of 7 PageID: 30


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                                   Mag./Crim. No. 20-mj-12327-JBC

                                                           APPLICATION FOR PERMISSION
                    v.                                     TO ENTER PLEA OF GUILTY

                                                           (Defendant with Counsel)
Vijay Mane
 (Defendant’s Name)



 Vijay Mane                                    , hereby certifies as follows:
(Defendant’s Name)


1.      My full name is, Vijay Mane                                    and I request that all proceedings
        against me be held in that name.
2.      I understand that the Constitution and laws of the United States guarantee me the right to be
        represented by a lawyer at every stage in these proceedings, including any trial on these
        charges, and that if I cannot afford to hire a lawyer, the Court will provide one for me.
3.      I have a lawyer who is representing me in this proceeding. My lawyer’s name is
         Michael S. Horn / Archer & Greiner, P.C.     . I am satisfied that I have had enough time
        to discuss this matter with my lawyer.
4.      English           [IS]    [IS NOT] my native language. My formal education stopped after [grade]
                             . I am presently   [UNEMPLOYED]        [EMPLOYED] as a
        IT professional                       (occupation).

5.      I have taken     [NO]              [THE FOLLOWING] drugs or medication within the past
        seventy-two hours:                                                .

"!      I   [HAVE] [HAVE NEVER] been a patient in a mental hospital or institution.
        I   [DO]      [DO NOT] believe that at the present time I am mentally ill or mentally
        incompetent in any respect.

#!      I received a copy of the    [COMPLAINT]          [INDICTMENT]        [INFORMATION]
        before being called upon to plead. I have read and discussed it with my lawyer. I
        understand that the substance of the charge(s) against me is that %$
        knowing employed aliens in the United States knowing that they were not authorized to be
        employed in this country.
        [add separate sheets if necessary]

                                                                                         DNJ-CR-12 (Rev. 08/2010)
      Case 2:20-mj-12327-JBC Document 12 Filed 10/06/20 Page 2 of 7 PageID: 31




WAIVER OF INDICTMENT (IF APPLICABLE)

8.       My lawyer has explained to me that I have a constitutional right to be charged by an
         indictment of a grand jury but that I can waive that right and consent to being charged
         through a criminal Information filed by the United States Attorney.

9.       I understand that unless I waive indictment I may not be charged with a felony unless a grand
         jury finds by return of an indictment that there is probable cause to believe that a
         crime has been committed and that I committed it.

10.      I also understand that if I do not waive indictment, the government may present the case to
         the grand jury and request the grand jury to indict me.

11.      I understand that a grand jury is composed of at least 16 and not more than 23 persons, that
         at least 12 grand jurors must find that there is probable cause to believe that I committed the
         crime. I also understand that the grand jury may or may not indict me.

12.      I further understand that by waiving indictment by the grand jury, the case will proceed
         against me on the United States Attorney’s Information as though I had been indicted.

13.      My attorney has discussed the nature of the charge(s) against me and waiving my right to
         indictment thereon by grand jury, I fully understand those rights, and I wish to waive
         indictment by grand jury.

14.      My decision to waive indictment by grand jury is made knowingly and voluntarily, and no
         threats or promises have been made to induce me to waive indictment.

THE GUILTY PLEA

15.      I have told my lawyer all the facts and circumstances known to me about the charge(s) set
         forth in the [COMPLAINT]             [INDICTMENT]         [INFORMATION].

16.      I am satisfied that my lawyer understands the information which I have provided, and that
         my lawyer has counseled and advised me on the nature of each charge and on all possible
         defenses that I might have in this case.

17.      In addition, my lawyer has explained to me, and I understand, that if I enter a plea of NOT
         GUILTY (or persisted in my plea of NOT GUILTY), under the Constitution and laws of the
         United States I would be entitled to a speedy and public trial by a jury of twelve persons on
         the charge(s) contained in this
               [COMPLAINT]             [INDICTMENT]          [INFORMATION].

18.      My lawyer has explained to me, and I understand, that at such a trial the jury would be told
         by the judge that I am presumed to be innocent, and that the Government would be required
         to prove me guilty of the charge(s) against me beyond a reasonable doubt. I understand that
                                                   2                                  DNJ-CR-12 (Rev. 08/2010)
      Case 2:20-mj-12327-JBC Document 12 Filed 10/06/20 Page 3 of 7 PageID: 32

         I would not have to prove that I am innocent, and that I could not be convicted unless all
         twelve jurors voted unanimously for conviction.

19.      My lawyer has explained to me, and I understand, that if I went to trial on these charge(s),
         the Government would have to produce in open court the witnesses against me, and that my
         lawyer could confront and cross-examine them and object to evidence offered by the
         Government.

20.      My lawyer has further explained to me, and I understand, that I have the right to produce
         witnesses and could offer evidence in my defense at a trial on these charge(s), and that I
         would have the right, if I so chose, to testify on my own behalf at that trial; but if I chose not
         to testify, the jury could draw no suggestion or inference of guilt from that fact.

21.      My lawyer has explained to me, and I understand, that if I plead GUILTY to any charge(s)
         in this       [COMPLAINT]            [INDICTMENT]           [INFORMATION] and the
         judge accepts my plea, I WAIVE MY RIGHT TO TRIAL AND THE OTHER RIGHTS
         SET FORTH IN PARAGRAPHS 17, 18, 19 and 20 ABOVE. I am aware and understand
         that if my GUILTY plea is accepted, there will be no trial and a judgment of GUILTY will
         be entered after which, the judge, upon consideration of my presentence report, will impose
         punishment upon me. I understand that if I plead GUILTY, the judge may impose the
         same punishment as if I had pleaded "not guilty", went to trial and was convicted by a
         jury.

22.      My lawyer has also explained to me, and I understand, that if I plead GUILTY, I WAIVE
         MY RIGHT NOT TO INCRIMINATE MYSELF. I understand that the judge will ask me
         what I did and I will have to acknowledge my guilt as charged by setting forth my actions so
         that the judge is satisfied that I am, indeed, guilty. I understand that any statements I make
         at the time I plead GUILTY, if untrue and made under oath, can be the basis of a perjury
         prosecution against me.

SENTENCING ISSUES

23.      My lawyer has informed me, and I understand, that the maximum punishment which the law
         provides for the offense(s) charged in this [COMPLAINT] [INDICTMENT] [INFORMATION]
         is:

         A MAXIMUM OF Six Months years imprisonment and a fine of $ 3,000.00      for the offense(s)
         charged in Count(s) One      . My lawyer has further explained, and I understand, that there
         is   [NO] [A] mandatory minimum punishment of         years imprisonment and [NO] [A]
         mandatory minimum fine of $    for the offense(s) charged in Count(s)         .

         I understand that if I plead GUILTY to C o u n t (s) One              of the [COMPLAINT]
         [INDICTMENT] [INFORMATION], I face a maximum sentence on those Count(s) of                                  six months



         years imprisonment, plus an aggregate fine of $ 3,000.00 . My lawyer has additionally explained,
         and I understand, that in addition to or in lieu of the penalties already discussed, I may be
         ordered to make restitution to any victim of the offense and that the Court may require me to
         make a restitution in services instead of money or to make restitution to a designated third
                                                     3                                    DNJ-CR-12 (Rev. 08/2010)
      Case 2:20-mj-12327-JBC Document 12 Filed 10/06/20 Page 4 of 7 PageID: 33
         person or organization instead of the victim. I understand that in determining whether to order
         restitution and the amount of restitution the Court will consider the amount of the loss
         sustained by any victim as a result of the offense, my financial resources, the financial needs and
         earning ability of my dependents, and any other factors as the Court deems appropriate.

         I understand that I will be assessed $100 for each felony upon which I am sentenced and $25 for
         each misdemeanor, if any.

24.      I hereby declare that no officer or agent of any branch of government, (Federal, State or Local),
         nor my lawyer, nor any other person, has made any promise or suggestion of any kind to me, or
         within my knowledge to anyone else, that I will receive a lighter sentence, or probation, or any
         other form of leniency if I plead GUILTY. My lawyer has explained, and I understand, that only
         the judge may decide what punishment I shall receive, and that if any person has told me
         otherwise, that person is not telling me the truth.

25.      I understand that the sentence to be imposed upon me is within the sole discretion of the
         sentencing judge, subject to the provisions of the Sentencing Reform Act of 1984.

26.      I understand that in deciding what sentence to impose upon me, the sentencing judge is required
         to consider the maximum and minimum prison terms, fines and terms of supervised release
         recommended under the Sentencing Guidelines. I understand that the Sentencing Guidelines may
         authorize departures from the maximum and minimum Guidelines recommendations under certain
         circumstances.

27.      I understand that the Sentencing Guidelines are advisory, and that the sentencing judge must also
         consider the other statutory factors identified in 18 U.S.C. § 3553(a) in deciding what sentence to
         impose. I understand that the judge has the authority to impose a sentence more severe (up to the
         statutory maximum) or less severe than the sentencing range recommended by the Guidelines.

28.      I have discussed with my attorney how the Sentencing Guidelines might apply to my case.

29.      I understand that the Court will not be able to determine the sentence for my case until after the
         Presentence Report has been completed and both I and the Government have had an opportunity
         to read the report and challenge any facts reported by the probation officer.

30.      I understand that the Court may be bound to impose a fine in accordance with statutory
         requirements.

31.      I understand that parole has been abolished and if I am sentenced to prison I will not be released
         on parole.

32.      I further understand that the Court    [SHALL]         [MAY] impose a term of supervised release
         to follow any term of imprisonment and that any violation of that term of supervised release
         may result in an additional term of imprisonment. I understand that I am subject to a term of
         supervised release of up to        years, the statutory maximum period of supervised release for
                                     six months


         the crime(s) to which I am pleading guilty.

                                                   4                                  DNJ-CR-12 (Rev. 08/2010)
      Case 2:20-mj-12327-JBC Document 12 Filed 10/06/20 Page 5 of 7 PageID: 34

         I further understand that the provisions of 21 U.S.C. §          , which provide for a mandatory
         minimum term of supervised release of          years,            [DO]       [DO NOT] apply to
         my case.

33.      I understand that I will have no right to withdraw my plea on the grounds that anyone’s prediction
         as to the Guidelines range or expectation of sentence proves inaccurate.

34.      My lawyer has explained to me, and I understand, that if I am not a citizen of the United States,
         my plea of GUILTY to the charged offense(s)       [MAY]           [WILL LIKELY] result in
         my being subject to separate immigration law proceedings to have me removed from the United
         States by making me deportable, excludable, or inadmissible, or ending my naturalization.

35.      My lawyer has explained to me, and I understand, that if the charged offense(s) is a sex offense
         under 42 U.S.C. § 16911(5), my plea of GUILTY        [MAY]          [WILL LIKELY] result in a
         requirement that I register as a sex offender under Federal and State law, and I will be subject to
         the registration law’s requirements and penalties.


PLEA AGREEMENT

36.      I hereby declare that I have not been forced, coerced or threatened in any manner by any person
         to plead GUILTY to these charge(s). Nor have I been told that if I refuse to plead GUILTY, other
         persons will be prosecuted.

37.      There [HAS] [HAS NOT] been a plea agreement entered into between me and the United
         States Attorney, by Assistant United States Attorney Sarah A. Sulkowski   (name).

               The plea agreement DOES NOT exist in written form.
               The plea agreement DOES exist in written form. I have read it or have had it read to me
               in English          (LANGUAGE). My lawyer has explained it to me and I
               understand it.

38.      The substance of the plea agreement is:
         I have agreed to enter a guilty plea to a misdemeanor namely, 8 USC 1324a (a)(2) and f 1




39.      The plea agreement      [DOES]        [DOES NOT] contain stipulations agreed to by the parties.

         IF APPLICABLE, CHOOSE ONE OF THE FOLLOWING:

                I understand that my plea agreement sets forth a Guidelines calculation which I agree is
                the total Guidelines offense level applicable to me in this case. I further understand that
                I have waived the right to argue that the sentencing judge should impose a sentence below
                the range that results from this offense level, and that the government has waived the right
                to argue for a sentence above the range that results from this offense level.
                                                   5                                  DNJ-CR-12 (Rev. 08/2010)
      Case 2:20-mj-12327-JBC Document 12 Filed 10/06/20 Page 6 of 7 PageID: 35
                I understand that my plea agreement sets forth a Guidelines calculation which I agree
                is the total Guidelines offense level applicable to me in this case. I further understand
                that with the exception of arguments regarding a departure as set forth in Paragraph of
                Schedule A to the plea agreement, I have waived the right to argue that the sentencing
                judge should impose a sentence below the range that results from this offense level, and
                the government has waived the right to argue for a sentence above the range that results
                from this offense level.

                The plea agreement contains stipulations regarding certain facts. I understand that if the
                sentencing court accepts a factual stipulation set forth in the plea agreement, both I and the
                government have waived the right to file an appeal, collateral attack, writ, or motion
                claiming that the sentencing court erred in doing do.

40.      I understand that my plea agreement [PROVIDES]        [DOES NOT PROVIDE] that under
         certain circumstances I have waived my right to appeal or collaterally attack the sentence
         imposed in this case.

41.      My lawyer has explained to me, and I understand, that if the judge accepts from GUILTY plea
         under the plea agreement, including the government’s proposal to dismiss charges or to not bring
         other charges, the judge is not bound to follow the other terms of the plea agreement, including
         the stipulations recommending that a particular sentence or sentencing range is appropriate or that
         a particular provision of the Guidelines does or does not apply. I understand that if the judge does
         not follow one or all of the other terms of the plea agreement, including the stipulations, I will
         have no right to withdraw my GUILTY plea, even if the disposition of my case may be less
         favorable than that proposed in the plea agreement.

42.      I believe that my lawyer has done all that anyone could do to counsel and assist me, AND I AM
         SATISFIED WITH THE ADVICE AND HELP MY LAWYER HAS GIVEN ME.

43.      I know the judge will not permit anyone to plead GUILTY who claims to be innocent, and with
         that in mind and because I am GUILTY, I respectfully request that the Court accept my plea of
         GUILTY and to have the Clerk enter my plea of GUILTY as follows:

         To Count(s) One            of this   [COMPLAINT]          [INDICTMENT]          [INFORMATION].

44.      I offer my plea of GUILTY freely and voluntarily and of my own accord with full understanding
         of all matters set forth in the [COMPLAINT] [INDICTMENT] [INFORMATION], in
         this application, and in the certification of my lawyer which is attached to this application.

45.      I further declare that I wish to waive the reading of the [COMPLAINT] [INDICTMENT]
                [INFORMATION] in open court, and I request the Court to enter my plea of GUILTY as
         set forth in Paragraph 43, above.




                                                   6                                    DNJ-CR-12 (Rev. 08/2010)
Case 2:20-mj-12327-JBC Document 12 Filed 10/06/20 Page 7 of 7 PageID: 36
